DAUKSCH, Judge.
This is an appeal in a marriage dissolution case. We affirm the judgment in all respects except failure to grant the prayer for special equity in the marital home. It is clear from the evidence that funds unconnected with the marriage were used to purchase the home. The cross-appellant (husband) sold his separately owned house and commercial building in Wisconsin and applied the money to the purchase of the Florida home which was jointly owned. Under those circumstances the husband is entitled to a special equity in the property. Weiss v. Weiss, 390 So.2d 1236 (Fla. 4th DCA 1980). The judgment is affirmed in all respects except the paragraph which denies the husband his special equity, which paragraph is reversed, and this cause is remanded for determination of that special equity and judgment thereon.
AFFIRMED in part REVERSED in part and REMANDED.
COBB, J., concurs.
SHARP, J., concurs in part, dissents in part with opinion.